Bigelow, C. J.
The instructions given to the jury were accurate and well adapted to the case proved before the jury The question, whether it was competent to convict on the uncorroborated evidence of confessions of guilt by the defendant was an abstract one, not raised by the testimony offered in support of the prosecution, and on which the court was not properly required to express an opinion. The facts in proof — that the defendant resided in the same house with the woman ; that he had ready means of access to her; that she was delivered of a child who was apparently a bastard ; that he applied to a physician some weeks prior to the birth of the child to attend her in her confinement, and then called her his wife—were all circumstances corroborative of his confession as testified to by the witness Marshall, and properly submitted to the jury, in connection with his admissions, as evidence of his guilt.

jExceptions overruled.